                                               Case 2:19-cv-02026-RFB-BNW Document 41 Filed 09/18/21 Page 1 of 2




                                           1 Law Office of Mary F. Chapman, Ltd.
                                             Mary F. Chapman, Esq.
                                           2 Nevada Bar No. 6591
                                             8440 W. Lake Mead Blvd.
                                           3 Suite 203
                                             Las Vegas, Nevada 89128
                                           4 (702)202-4223
                                             (702)202-2003
                                           5 maryf.chapman@juno.com
                                             Attorney for Plaintiff
                                           6
                                             JACKSON LEWIS P.C.
                                           7 Deverie J. Christensen, Esq.
                                             Phillip C. Thompson, Esq.
                                           8 300 S. Fourth Street
                                             Suite 900
                                           9 Las Vegas, Nevada 89101
                                             Attorneys for Defendant
                                          10
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                                                UNITED STATES DISTRICT COURT
                                          11                         DISTRICT OF NEVADA
                                          12 SHERION D. PHILLIPS,            )
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128




                                                                             )
             Fax (702) 202-2003




                                          13
             Ph. (702) 202-4223




                                                         Plaintiff,          )
                                                                             )              2:19-cv-02026-RFB-BNW
                  Suite 203




                                          14   v.                            )
                                                                             )             JOINT STIPULATION TO
                                          15   SOUTHWEST GAS CORPORATION a   )             DISMISS WITH PREJUDICE
                                               Foreign Corporation licensed )
                                          16   to do business in Nevada,     )
                                                                             )
                                          17        Defendant.               )
                                               ______________________________)
                                          18
                                          19
                                                       IT IS HEREBY STIPULATED AND AGREED by Plaintiff Sherion D.
                                          20
                                               Phillips and Defendant Southwest Gas Corporation, by and through
                                          21
                                               their respective counsel of record, that this matter be dismissed
                                          22
                                               with prejudice, each party to bear its own costs and attorneys’
                                          23
                                               fees.
                                          24
                                               Dated: September 16, 2021
                                          25
                                                                                  Respectfully submitted,
                                          26                                      Law Office of Mary F. Chapman, Ltd.
                                          27                                       /S/ Mary F. Chapman, Esq.
                                                                                  Mary F. Chapman, Esq.
                                          28                                      8440 W. Lake Mead Blvd., Ste. 203
                                                                                  Las Vegas, Nevada 89128
                                               Case 2:19-cv-02026-RFB-BNW Document 41 Filed 09/18/21 Page 2 of 2




                                           1                                      JACKSON LEWIS P.C.
                                           2
                                                                                  /S/ Phillip C. Thompson, Esq.
                                           3                                      Deverie J. Christensen, Esq.
                                                                                  Phillip C. Thompson, Esq.
                                           4                                      300 S. Fourth Street
                                                                                  Suite 900
                                           5                                      Las Vegas, Nevada 89101
                                           6
                                           7         IT IS SO ORDERED.
                                           8 Dated this ___
                                                        18th day of September, 2021.
                                           9
                                          10
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                          11                     _______________________________________
                                                                      District Court Judge
                                          12
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128
             Fax (702) 202-2003




                                          13
             Ph. (702) 202-4223
                  Suite 203




                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                   -2-
